Exhibit 10.3

 

ARCHROCK, INC.

[g51721kwi001.jpg]

 

 

FORM OF AWARD NOTICE AND AGREEMENT
TIME-VESTED STOCK-SETTLED RESTRICTED STOCK UNITS

 

Archrock, Inc. (the “Company”) has granted to you (the “Participant”) restricted
stock units under the Archrock, Inc. 2013 Stock Incentive Plan (as may be
amended from time to time, the “Plan”).  Each restricted stock unit shall be
issued in tandem with a corresponding Dividend Equivalent, which shall entitle
you to payments in accordance with Section 2 below. All capitalized terms not
explicitly defined in this Award Notice and Agreement (the “Award Notice”) but
defined in the Plan shall have the respective meanings ascribed to them in the
Plan.

 

The material terms of your Award are as follows:

 

1.             Award.  You have been granted restricted stock units (the “Award”
or “RSUs”), each with a tandem grant of a Dividend Equivalent, subject to these
terms and conditions.

 

2.             Dividend Equivalents.  Each RSU granted hereunder is hereby
granted in tandem with a corresponding Dividend Equivalent, which Dividend
Equivalent shall remain outstanding from the Grant Date until the earlier of the
payment or forfeiture of the RSU to which it corresponds (the “Dividend
Equivalent Period”).  Each Dividend Equivalent shall entitle you to receive
payments, subject to and in accordance with this Award Notice, in an amount
equal to each dividend (including any extraordinary or other non-recurring
dividend), in each case, that (a) is made by the Company in respect of the share
of Common Stock underlying the RSU to which such Dividend Equivalent relates,
and (b) has an applicable Dividend Date (as defined below) occurring during the
Dividend Equivalent Period.  Such amounts (if any) shall be payable as and when
such dividends are paid generally to the Company’s stockholders (and without
regard to the vested or unvested status of the RSU underlying such Dividend
Equivalent on the applicable Dividend Date).  Notwithstanding the foregoing,
upon the payment or forfeiture of a RSU, the Dividend Equivalent granted in
tandem with such paid or forfeited RSU and the Dividend Equivalent Period shall
terminate with respect to such RSU. For the avoidance of doubt, a Dividend
Equivalent will only entitle you to payments relating to dividends with an
applicable Dividend Date occurring between the Grant Date and the date on which
you receive payment in respect of the RSU to which it corresponds in accordance
with Section 7 below (or, if earlier, the date on which you forfeit the RSU to
which it corresponds).  The Dividend Equivalents and any amounts that may become
distributable in respect thereof shall be treated separately from the RSUs and
the rights arising in connection therewith for purposes of Section 409A of the
Code (including for purposes of the designation of the time and form of payments
required by Section 409A of the Code).  For purposes of this Notice, “Dividend
Date” shall mean, with respect to any dividend made in respect of the Common
Stock of the Company, the date preceding the ex-dividend date applicable to such
dividend.

 

3.             Grant Date.  The Grant Date of this Award is the date on which
this Award is approved by the Board of Directors of the Company or an
appropriate committee of the Board of Directors.

 

4.             Vesting.  This Award is subject to a vesting schedule.  One third
of the RSUs subject to the Award will vest on each of the first, second and
third anniversaries of the Grant Date (each such date, a “Vest Date”); however,
except as set forth in Sections 5 and 6 below, you must remain in continuous
service as an Employee of the Company or one of its Affiliates at all times from
the Grant Date up to and including the applicable Vest Date for the applicable
portion of the Award to vest.

 

1

--------------------------------------------------------------------------------

 


 

5.             Termination of Service.

 

(a)           Subject to Sections 5(b) and 6 below, if your status as an
Employee of the Company or an Affiliate terminates for any reason (other than as
a result of death or Disability or as provided in Section 6 below), the unvested
portion of your Award (after taking into account any accelerated vesting that
occurs in connection with such termination, if any) and the Dividend Equivalents
corresponding with such unvested portion of your Award will be automatically
forfeited on the date of such termination unless the Committee directs
otherwise.

 

(b)           If your status as an Employee of the Company or an Affiliate
terminates as a result of your death or Disability, the unvested portion of your
Award will immediately vest in full and all restrictions applicable to your
Award will cease as of that date. Any such date on which such accelerated
vesting occurs pursuant to this Section 5(b) is referred to in this Award Notice
as an “Accelerated Vest Date”.

 

6.             Termination of Service Following a Corporate Change.  In the
event a Corporate Change occurs, notwithstanding anything to the contrary in
this Award Notice, this section will govern the vesting of your Award on and
after the date the Corporate Change is consummated.  If your status as an
Employee of the Company or an Affiliate is terminated on or within 18 months
following the date a Corporate Change is consummated (i) by the Company or such
Affiliate without Cause, (ii) by you for Good Reason (as defined below) or
(iii) as a result of your death or Disability, then the unvested portion of your
Award as of the date of your Termination of Service as an Employee will
immediately vest in full and all restrictions applicable to your Award will
cease as of the date of your Termination of Service as an Employee.  If your
status as an Employee is terminated by the Company or an Affiliate with Cause or
by you without Good Reason on or after the date a Corporate Change is
consummated, then the unvested portion of your Award and the Dividend
Equivalents corresponding with such unvested portion of your Award will be
automatically forfeited on the date of your Termination of Service as an
Employee.  Any date on which accelerated vesting occurs pursuant to this
Section 6 is referred to in this Award Notice as a “Corporate Change Vest Date”.

 

For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company or an Affiliate and you, “Good Reason” means the
occurrence of any of the following without your express written consent:

 

(i)            A reduction of 10% or more of your base salary;

 

(ii)           Your being required to be based at any other office or location
of employment more than 50 miles from your primary office or location of
employment immediately prior to the Corporate Change; or

 

(iii)          The willful failure by the Company or an Affiliate to pay you
your compensation when due;

 

provided, however, unless otherwise provided in a written agreement between the
Company or an Affiliate and you, that Good Reason does not exist with respect to
a matter unless you give the Company or an Affiliate, as applicable, a notice of
termination due to such matter within 20 days of the date such matter first
exists.  If you fail to give a notice of termination timely, you shall be deemed
to have waived all rights you may have under this Award Notice with respect to
such matter.  The Company or an Affiliate will have 30 days from the date of
your notice of termination to cure the matter.  If the Company or an Affiliate
cures the matter, your notice of termination shall be deemed rescinded.  If the
Company or an Affiliate (as applicable) fails to cure the matter timely, your
status as an Employee shall be deemed to have been terminated by the Company for
Good Reason at the end of the 30-day cure period.

 

7.             Payment.  As soon as administratively practicable after your RSUs
vest, but in no event later than the sixtieth (60th) day following the
applicable Vest Date, Accelerated Vest Date or Corporate Change Vest Date of
such RSUs, you will receive payment of your vested RSUs in the form of shares of
Common Stock, which will be issued to you in book entry form.  Payments in
respect of any corresponding Dividend Equivalents shall be paid in the form in
which the applicable dividends were paid, unless otherwise determined by the
Committee.

 

This Award and the Dividend Equivalents are intended to be exempt under
Section 409A of the Code

 

2

--------------------------------------------------------------------------------


 

(“Section 409A”) under the short-term deferral exclusion and will be interpreted
and operated consistent with such intent.  If, for any reason, the Company
determines that this Award and/or the Dividend Equivalents are subject to
Section 409A, the Company shall have the right in its sole discretion (without
any obligation to do so or to indemnify you or any other person for failure to
do so) to adopt such amendments to the Plan or this Award Notice, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Company determines are
necessary or appropriate to provide for either the RSUs and/or Dividend
Equivalents to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.

 

8.             Stockholder Rights.  Until such time as the Company issues you
payment in the form of shares of Common Stock in accordance with Section 7
above, you will not have the right to vote the shares of Common Stock underlying
your RSUs, or, except as otherwise provided herein with respect to the payment
of Dividend Equivalents with respect to the shares of Common Stock underlying
your RSUs, to enjoy any other stockholder rights.

 

9.             Non—Transferability.  You cannot sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of your RSUs or Dividend Equivalents
except as otherwise set forth in Paragraph XV(i) of the Plan.

 

10.          No Right to Continued Service.  Nothing in this Award Notice
guarantees your continued service as an Employee or other service provider of
the Company or any of its Affiliates or interferes in any way with the right of
the Company or its Affiliates to terminate your status as an Employee or other
service provider at any time.

 

11.          Data Privacy.  You consent to the collection, use, processing and
transfer of your personal data as described in this paragraph.  You understand
that the Company and/or its Affiliates hold certain personal information about
you (including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”).  You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan.  You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes.  You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company.  You further understand that withdrawing your consent may affect your
ability to participate in the Plan.

 

12.          Withholding.  Your Award is subject to applicable income and/or
social insurance tax withholding obligations (including, without limitation, any
applicable FICA, employment tax or other social security contribution
obligations), and the Company and its Affiliates may, in their sole discretion,
withhold a sufficient amount or number of shares of Common Stock that are
otherwise issuable to you pursuant to your Award and/or the Dividend Equivalents
to satisfy any such withholding obligations.  If necessary, the Company reserves
the right to withhold from your regular earnings an amount sufficient to meet
the withholding obligations.

 

13.          Plan Governs.  This Award Notice is subject to the terms of the
Plan, a copy of which is available at no charge through your UBS account or
which will be provided to you upon request as indicated in Section 17.  All the
terms and conditions of the Plan, as may be amended from time to time, and any
rules, guidelines and procedures which may from time to time be established
pursuant to the Plan, are hereby incorporated into this Award Notice, including,
but not limited to, Paragraphs XV(l) (“Section 409A of the Code”) and
XV(j) (“Clawback”) thereof. In the event of a discrepancy between this Award
Notice and the Plan, the Plan shall govern.

 

14.          Adjustment.  This Award and the Dividend Equivalents shall be
subject to adjustment as provided in Paragraph XIII of the Plan.

 

3

--------------------------------------------------------------------------------


 

15.          Modifications.  The Company may, without your consent, make any
change to this Award Notice that is not adverse to your rights under this Award
Notice or the Plan.

 

16.          Non-Solicitation/Confidentiality Agreement. The greatest assets of
the Company and its Affiliates (“Archrock” in this Section 16) are its
employees, customers, and confidential information.  In recognition of the
increased risk of unfairly losing any of these assets, Archrock has adopted this
Non-Solicitation/Confidentiality Agreement as set forth in this Section 16, the
terms of which you accept and agree to by accepting the Award.

 

a.            In order to assist you with your employment-related duties,
Archrock has provided and shall continue to provide you with access to
confidential and proprietary operational information and other confidential
information which is either information not known by actual or potential
competitors and third parties or is proprietary information of Archrock
(“Confidential Information”).  Such Confidential Information shall include,
without limitation, information regarding Archrock’s customers and suppliers,
employees, business operations, product lines, services, pricing and pricing
formulae, machines and inventions, research, knowhow, manufacturing and
fabrication techniques, engineering and product design specifications, financial
information, business plans and strategies, information derived from reports and
computer systems, work in progress, marketing and sales programs and strategies,
cost data, methods of doing business, ideas, materials or information prepared
or performed for, by or on behalf of Archrock.  You agree, during your service
as an Employee and at all times thereafter, not to use, divulge, or furnish or
to make accessible to any third party, company, or other entity or individual,
without Archrock’s written consent, any Confidential Information of Archrock,
except as required by your job-related duties to Archrock.

 

b.            You agree that whenever your service as an Employee of Archrock
ends for any reason, (i) you shall return to Archrock all documents, whether in
hard copy or electronic form, containing or referring to Archrock’s Confidential
Information as may be in your possession and/or control, with no request from
Archrock required; and (ii) you shall return all Archrock computer and
computer-related equipment and software, and all Archrock property, forms,
files, records, documents, drawings, specifications, lists, equipment and other
similar items relating to Archrock’s business coming into your possession and/or
control during your employment, with no request from Archrock required.

 

c.             In connection with your acceptance of the Award under the Plan,
and in exchange for the consideration provided hereunder, and in consideration
of Archrock disclosing and providing access to Confidential Information, you
agree that you will not, during your service as an Employee or other service
provider of Archrock, and for eighteen (18) months thereafter, directly or
indirectly, for any reason, for your own account or on behalf of or together
with any other person, entity or organization, encourage, entice, solicit or
otherwise induce any current employee of Archrock (or person who was employed
with Archrock in the 90 days prior to your separation from employment) to leave
Archrock to join a Competitive Business.  A “Competitive Business” means a
business that provides natural gas compression services; maintenance, repair,
recondition, overhaul of natural gas compression equipment; the sale of parts
and components for natural gas compression equipment; or any other business
which Archrock may be engaged in at the time of Employee’s separation from
employment with Archrock.  With respect to the enforcement of this Agreement in
Louisiana this paragraph shall be enforceable only in the Restricted Area as
defined below.

 

d.         In connection with your acceptance of the Award under the Plan, and
in exchange for the consideration provided hereunder, and in consideration of
Archrock disclosing and providing access to Confidential Information, you agree
that you will not, during your service as an Employee or other service provider
of Archrock, and for eighteen (18) months thereafter, directly or indirectly,
for your own account or on behalf of or together with any other person, entity
or organization, divert or attempt to divert the business of a “Covered
Customer” to a Competitive Business in the Restricted Area or perform services
for a Covered Customer on behalf of a Competitive Business in the Restricted
Area. “Restricted Area” means: (i) for an Employee

 

4

--------------------------------------------------------------------------------


 

residing in Louisiana at the time this Agreement is to be enforced against the
Employee the Parishes in Louisiana of Acadia, Beauregard, Bienville, Bossier,
Caddo, Calcasieu,  Cameron, Claiborne, De Soto, East Baton Rouge,
Evangeline, Iberia,  Jefferson, Jefferson Davis, Lafayette, Lafourche, Lincoln,
Orleans, Plaquemines,  Red River, Terrebonne, Vermilion,   Webster, and West
Baton Rouge; and (ii) for an Employee residing in any state other than Louisiana
at the time this Agreement is to be enforced against the Employee the Restricted
Area shall be the Employee’s state of residence and any other state in which
Employee provided work-related services to Archrock during the twenty-four (24)
month period immediately prior to Employee’s separation from employment from
Archrock. “Covered Customer” means any customer of Archrock with whom the
Employee had contact as an employee of Archrock during the twenty-four (24)
month period immediately prior to Employee’s separation from employment or any
customer of Archrock about whom Employee had access to Confidential Information.

 

e.             You agree that (i) the terms of this Section 16 are reasonable
and constitute an otherwise enforceable agreement to which the terms and
provisions of this Section 16 are ancillary or a part of; (ii) the consideration
provided by Archrock under this Section 16 is not illusory; (iii) the
restrictions of this Section 16 are necessary and reasonable for the protection
of the legitimate business interests and goodwill of Archrock; and (iv) the
consideration given by Archrock under this Section 16, including without
limitation, the provision by Archrock of Confidential Information to you, gives
rise to Archrock’s interests in the covenants set forth in this Section 16.

 

f.             You and Archrock agree that it was both parties’ intention to
enter into a valid and enforceable agreement.  You agree that if any covenant
contained in this Section 16 is found by a court of competent jurisdiction to
contain limitations as to time, geographic area, or scope of activity that are
not reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Archrock, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Archrock.

 

g.             In the event that Archrock determines that you have breached or
attempted or threatened to breach any term of this Section 16, in addition to
any other remedies at law or in equity Archrock may have available to it, it is
agreed that Archrock shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach.  You agree
that the period during which the covenants contained in this Section 16 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 16.

 

h.            You hereby acknowledge that the Award being granted to you under
the Plan is an extraordinary item of compensation and is not part of, nor in
lieu of, your ordinary wages for services you may render to Archrock.

 

i.              You understand that this agreement is independent of and does
not affect the enforceability of any other restrictive covenants by which you
have agreed to be bound in any other agreement with Archrock.

 

j.              Notwithstanding any other provision of this Award, the
provisions of this Section 16 shall be governed, construed and enforced in
accordance with the laws of the State of Texas, without giving effect to the
conflict of law principles thereof.  Any action or proceeding seeking to enforce
any provision of this Section 16 shall be brought only in the courts of Harris
County, Texas, or, if it has or can acquire jurisdiction, in the United States
District Court for the Southern District of Texas, Houston, Division, and the
parties consent

 

5

--------------------------------------------------------------------------------


 

to the jurisdiction of such courts in any such action or proceeding and waive
any objection to jurisdiction and venue laid therein.  However, only with
respect to the enforcement of this Agreement in Louisiana, Louisiana law shall
control and venue shall be in a parish with appropriate jurisdiction in
Louisiana.

 

17.          Additional Information.  If you require additional information
concerning your Award, contact the Company’s Stock Plan Administrator at
281.836.8055 or at mystock@archrock.com.  You may also contact UBS at
713.654.4713.

 

18.          Participant Acceptance.  If you agree with the terms and conditions
of this Award, please indicate your acceptance in UBS One Source by selecting
“Accept.”  To reject the Award, select “Reject.”  Please note that if you reject
the Award or do not accept the Award within 90 days of the Grant Date, the Award
will be forfeited.

 

6

--------------------------------------------------------------------------------